Citation Nr: 0522462	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1942 until August 
1945.  He was awarded the Purple Heart Medal.  The veteran 
died in December 1999, and the appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

This matter was previously before the Board in February 2004.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1999; the death 
certificate lists the immediate cause of death as metastatic 
bowel cancer to the liver; no other contributing conditions 
were listed. 

2.  At the time of the veteran's death, service connection 
had been established for 
ankylosis, 8th and 9th dorsal vertebrae due to fracture with 
lumbar spondylosis (40 percent disabling); status post spinal 
cord injury with paralysis and impairment of bladder and 
bowel sphincter control (30 percent disabling); partial 
paralysis of the sciatic nerve on the right side (20 percent 
disabling); a healed scar of the upper lip (10 percent 
disabling); and, a gunshot wound of the left hand, nose and 
scalp with a fracture of the sacrum (rated as 
noncompensable).  A total rating for compensation purposes 
based on individual unemployability had been awarded 
effective from March 1999.

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.

4.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.

6.  A rating decision issued in December 1948 does not 
demonstrate that the incorrect facts, as they were known at 
the time, were considered or that the law as it existed at 
the time was misapplied.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2004).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in March 2004 apprised the appellant of 
the information and evidence necessary to substantiate her 
claims.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the claimant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the claimant 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
claimant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Additionally, a certificate of death is affiliated with the 
claims file.  Moreover, the appellant's statements in support 
of her claim are of record.

Further regarding the duty to assist, it is noted that one of 
the objectives of the Board's February 2004 remand was to 
obtain any available VA clinical records between the years 
1992 and 1996.  Per the Board's remand instructions, the RO 
requested such documents.  In response to such request, 
outpatient treatment records dated from 1994 to 1996 have 
been added to the record.  There is no indication that any 
earlier documents are available. 

The Board has carefully reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and malignant tumors become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2004).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2004).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Entitlement to DIC benefits under 38 U.S.C.A. § 1318

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability. 38 C.F.R. § 3.22(c).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been clarified in two recent decisions from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Clear and unmistakable error

An unappealed decision of the Regional Office (RO) or the 
Board becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 
20.1400 (2004).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

Factual background

The veteran's service medical records do not show any 
complaints or treatment for bowel cancer.  While in service, 
the veteran sustained gunshot wounds in December 1944.  He 
was also injured when he ran over a mine.  That incident 
caused spinal damage.

Following service, VA examination in February 1946 failed to 
show any diagnoses of bowel cancer.  The examination report 
did indicate some problems with bowel control as a result of 
a spinal cord injury incurred in service.  Subsequent 
examinations in October 1948 and February 1954 again noted 
impairment in bowel function due to spinal nerve injury.  
Again, there were no findings of cancer.  

More recently, a July 1997 VA outpatient progress report 
indicated that the veteran underwent a right hemicolectomy 
for colon cancer in November 1994.  It was noted that an 
August 1996 colonoscopy was normal.  

The veteran was examined by VA in August 1998.  It was noted 
that the veteran ran over a mine during service and was 
initially paralyzed in both legs.  That incident also caused 
sphincter dysfunction, to include an insensitive bowel.  His 
sphincter problems persisted to the present.  Following 
objective examination, the diagnosis was neurogenic bladder 
and rectal sphincter secondary to spinal cord injury. 

In another VA examination, also conducted in August 1998, the 
veteran again reported problems with sphincter control.  The 
assessment was again status post spinal cord injury with 
paralysis and impairment of bladder and sphincter control.  

VA outpatient treatment reports dated in 1998 and 1999 
continue to reflect a neuropathic bowel and bladder.  Such 
records indicate normal colonoscopies.  Such records do not 
indicate a recurrence of the veteran's cancer.  However, the 
Certificate of Death notes that veteran died as a result of 
metastatic bowel cancer to the liver in December 1999.  He 
died at home and there does not appear to have been any 
hospitalization during the final stages of his cancer.

Discussion

I.  Service connection- cause of death

At the outset, the Board notes that the veteran's death 
certificate lists metastatic bowel cancer to liver as the 
immediate cause of death, with no other contributing causes.  
It is noted that direct service connection has not been 
established for bowel or liver cancer.  Such disability was 
initially demonstrated decades after service.  In the absence 
of demonstration of continuity of symptomatology following 
service, this is too remote from service to be reasonably 
related to service.  Further, there is no competent clinical 
opinion of record which relates the veteran's terminal cancer 
to service or to any service-connected disability, to include 
his impairment of bowel control due to a spinal cord injury.  
To the contrary, a March 2005 VA opinion explicitly rejects 
the possibility that there was any relationship between the 
veteran's service-connected disabilities and his death.  

Additionally, as the evidence fails to show that the 
veteran's metastatic bowel cancer was manifested within the 
applicable presumptive period of one year following service, 
the chronic disease presumption under 38 C.F.R. §§ 3.307 and 
3.309 is also eliminated as a basis for a grant of service 
connection.  

Based on the foregoing, a grant of direct service connection, 
to include on a presumptive basis, is not for application 
here.  A grant of secondary service connection is similarly 
not appropriate.  

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  

Here, at the time of his death the veteran was service-
connected for the following disabilities: ankylosis, 8th and 
9th dorsal vertebrae due to fracture with lumbar spondylosis; 
status post spinal cord injury with paralysis and impairment 
of bladder and bowel sphincter control; partial paralysis of 
the sciatic nerve on the right side; a healed scar of the 
upper lip; and, a gunshot wound of the left hand, nose and 
scalp with a fracture of the sacrum.  It has not been 
demonstrated by competent evidence that such service-
connected disabilities caused or contributed substantially to 
the veteran's death.  Again, a March 2005 VA opinion 
contained the opposite opinion.  In such report, the VA 
examiner found that there was no relationship between the 
veteran's service-connected disabilities and his death.  
Because the March 2005 VA opinion was rendered following a 
review of the claims file, and was accompanied by a clear 
rationale, it is found to be probative.  Moreover, no other 
competent evidence of record refutes that opinion.  

It is noted that the appellant herself has expressed the 
opinion that the veteran's terminal metastatic bowel cancer 
was related to his injuries in service.  Indeed, in an 
October 2000 communication, she pointed out that the 
veteran's service-related injuries affected his bowel and 
bladder.  However, the appellant has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, the 
question of causation has been considered by a medical 
professional, as discussed above, and such individual did not 
attribute the terminal metastatic bowel cancer to a service-
connected disability.

In conclusion, the competent evidence of record fails to 
establish service connection for metastatic bowel cancer on a 
direct or secondary basis.  Moreover, the competent evidence 
fails to establish that the veteran's service-connected 
disabilities were either the principal or a contributory 
cause of death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

II.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A § 1318.

The appellant also seeks VA dependency and indemnity 
compensation benefits (DIC), which may be awarded to a 
surviving spouse upon the service-connected death of a 
veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2004).  

The record here indicates that the veteran was discharged 
from active service in August 1945.  In that month, the RO 
awarded service connection for a simple compressed fracture 
of the thoracic vertebrae, 8 and 9, transverse processes, L-
5, S-1, and S-2; a fracture of the simple vertebral ends of 
ribs 6th right and 9th left; moderately severe wounds and 
lacerations of the head and face; incomplete paralysis of the 
S-2, S-3, S-4 and S-5 nerve roots, secondary to a suprapubic 
cystotomy.  His disabilities were rated as 100 percent 
disabling.

The evidence next indicates that, in a December 1948 rating 
decision, the veteran's combined disability evaluation was 
revised to 60 percent disabling effective February 1949.  The 
basis for such rating reduction was a VA examination report 
from October 1948, which demonstrated improvement in the 
veteran's condition.  

The veteran's combined rating remained at 60 percent until 
June 1998, at which time it as increased to 70 percent.  A 
total rating for compensation purposes based on individual 
unemployability was later granted effective from March 8, 
1999.

On December [redacted], 1999, the veteran died of metastatic bowel 
cancer to the liver.  At that time, he was service-connected 
for: ankylosis, 8th and 9th dorsal vertebrae due to fracture 
with lumbar spondylosis (40 percent disabling); status post 
spinal cord injury with paralysis and impairment of bladder 
and bowel sphincter control (30 percent disabling); partial 
paralysis of the sciatic nerve on the right side (20 percent 
disabling); a healed scar of the upper lip (10 percent 
disabling); and, a gunshot wound of the left hand, nose and 
scalp with a fracture of the sacrum (rated as 
noncompensable).  As noted above, a total rating for 
compensation purposes based on individual unemployability has 
been granted effective from March 8, 1999.

Based on the above, it is clear that the veteran was not 
rated as totally disabling for service-connected disability 
for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  As such, the criteria set forth under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been satisfied.  
Moreover, VA has established that "hypothetical entitlement" 
is not a viable basis for establishing benefits under either 
38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.

In furtherance of her claim, the appellant has alleged CUE as 
to the December 1948 rating decision that reduced that 
veteran's combined evaluation from 100 percent disabling to 
60 percent disabling, effective February 1949.  She contends 
that, if not for such error, the veteran would have been 
entitled to total disability compensation from 1949 to 1999, 
in which case she would qualify for DIC.  The Board rejects 
this argument, for the reasons explained below.

As noted previously, one means of establishing CUE is to 
demonstrate that the correct facts, as they were known at the 
time, were not before the adjudicator at the time of the 
final decision being challenged.  See Russell v. Principi, 
310, 313 (1992).   Here, a review of the December 1948 rating 
decision reducing the veteran's combined disability 
evaluation from 100 percent to 60 percent fails to indicate 
any error in fact.  Rather, the recitation of evidence in the 
December 1948 letter accompanying such rating actions is 
consistent with the medical records then associated with the 
claims file.  

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.   

Again, a review of the December 1948 rating decision fails to 
show any misapplication of the statutory or regulatory 
provisions extant at the time.  

Based on the foregoing, it has not been shown that the 
December 1948 rating decision was based on incorrect facts, 
as they were known at the time, or involved misapplication of 
the law as it was then in effect.  As such, there is no 
finding of CUE as to any of that determination.  There has 
been no other contention of CUE raised by the appellant.

In conclusion, then, the veteran was not rated as totally 
disabling for the duration requirements set forth under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Moreover, a theory of 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.  Finally, there is no showing of CUE 
as to any prior rating actions.  For these reasons, the 
appellant's claim of entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
must fail.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002) is 
denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


